Exhibit 10.d
SETTLEMENT AGREEMENT AND MUTUAL RELEASE
THIS SETTLEMENT AGREEMENT AND MUTUAL RELEASE (this “Agreement”) is entered into
as of May 12, 2009 (the “Effective Date”), by and among BELL INDUSTRIES, INC., a
California corporation (“Bell”), BELL TECHLOGIX, INC., a Delaware corporation
(“Bell Techlogix”), VELOCITA WIRELESS LLC, a Delaware limited liability company
(“Velocita”), UNITED WIRELESS HOLDINGS INC., a Delaware corporation (“United
Wireless”), NORTH AMERICAN WIRELESS HOLDINGS LLC, a Delaware limited liability
company (“NA Wireless”), SKYTEL SPECTRUM LLC, a Delaware limited liability
company (“SkyTel Spectrum”), ST NETWORK SERVICES LLC, a Delaware limited
liability company (“ST Network”), UNITED SPECTRUM MANAGEMENT SERVICES LLC, a
Delaware limited liability company (“United Spectrum”), ST MESSAGING SERVICES
LLC, a Delaware limited liability company (“ST Messaging”) and MESSAGING
MANAGEMENT SERVICES LLC , a Delaware limited liability company (“Messaging
Management”).
RECITALS:
A. Bell and Velocita entered into an Asset Purchase Agreement dated as of
March 30, 2008, which was amended as of June 13, 2008 (the “Asset Purchase
Agreement”), pursuant to which Bell agreed to sell to Velocita substantially all
of the assets used by Bell in the operation of its paging systems subject to
certain conditions, including certain licenses issued by the Federal
Communications Commission as set forth in the Asset Purchase Agreement (the “FCC
Licenses”).
B. As part of the purchase price under the Asset Purchase Agreement, Velocita
executed and delivered a $1,500,000 unsecured promissory note in favor of Bell
(the “Deferred Note”).
C. In furtherance of the transactions contemplated by the Asset Purchase
Agreement, Bell and SkyTel Spectrum entered into a Spectrum Manager Lease
Agreement dated as of June 13, 2008 (the “Spectrum Lease Agreement”), as a means
of entering into a spectrum manager leasing arrangement (within the meaning of
47 C.F.R Section 1.9020) pursuant to which SkyTel Spectrum shall have the right
to use all of the spectrum authorized under the FCC Licenses.
D. Bell and Velocita are parties to an Agreement, dated as of February 5, 2009,
with respect to settling certain matters related to the difference between the
Closing Net Current Assets and the Target Amount (the “Working Capital
Adjustment”) under the Asset Purchase Agreement (the “Working Capital Settlement
Agreement”). In order to satisfy the Working Capital Adjustment, Velocita
executed and delivered a $1,250,000 unsecured promissory note in favor of Bell
(the “Working Capital Note”). The parties acknowledge that there currently
exists an event of default under the Working Capital Note caused by Velocita’s
failure to make payments on the note as scheduled therein.
E. Bell Techlogix and Velocita are parties to a Paging Equipment Processing and
Distribution Statement of Work No. 1 effective December 1, 2008 (the
“Distribution Agreement”), pursuant to which Bell Techlogix provided certain
paging equipment services to Velocita in connection with its paging business.

 

 



--------------------------------------------------------------------------------



 



F. Bell and Velocita are parties to a Sublease Agreement dated as of June 13,
2008 (the “Sublease”), pursuant to which Velocita subleases certain space from
Bell in Clinton, Mississippi.
G. Pursuant to an internal reorganization of Velocita’s business, certain of the
SkyTel assets, and the related liabilities, purchased by Velocita pursuant to
the Asset Purchase Agreement were transferred to ST Messaging and ST Network,
each an affiliate of Velocita. Subsequent to this internal reorganization, all
of the membership interests of ST Messaging, which were held by SkyTel Spectrum
and NA Wireless, were transferred to Messaging Management, in exchange for
SkyTel Spectrum and NA Wireless collectively receiving 50% of the membership
interests in Messaging Management, and ST Messaging became a wholly owned
subsidiary of Messaging Management (collectively, the “SkyTel Reorganization”).
H. Certain disputes have arisen among Bell and its affiliates and Velocita, ST
Messaging and their respective affiliates regarding the payment of certain
amounts under the Deferred Note, the Spectrum Lease Agreement, the Working
Capital Settlement Agreement, the Working Capital Note, the Distribution
Agreement and the Sublease.
I. The parties desire to resolve the disputes upon the terms and conditions set
forth herein.
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, the parties
agree as follows:
1. Working Capital Adjustment. Bell hereby agrees to accept, in full
satisfaction of the Working Capital Note, the amount of $1,100,000 (the “Working
Capital Note Payment”). The Working Capital Note Payment shall be paid to Bell
in immediately available funds by wire transfer on the Effective Date. In
addition, on the Effective Date Bell shall be reimbursed $14,000 in immediately
available funds by wire transfer for customer USF Fees intercepted by the
government (the “USF Fee Payment”). Upon receipt of the Working Capital Note
Payment, Bell shall mark the Working Capital Note “paid in full” and shall
return the original note to Velocita. Bell acknowledges that upon receipt of the
Working Capital Note Payment and the USF Fee Payment, all obligations under
Section 3 of the Working Capital Settlement Agreement have been fully satisfied,
and upon receipt of the Initial Deferred Note Payment Bell and the Current
Distribution Payments agrees to take such further action as is necessary to
assign the FCC Licenses to SkyTel Spectrum as soon as reasonably practicable;
specifically, (a) Bell shall execute and deliver to SkyTel Spectrum on the
Effective Date an Instrument of Assignment and any other documents required in
connection with consummation of the assignment of the FCC Licenses to SkyTel
Spectrum, and (b) Bell agrees that SkyTel Spectrum may submit, or may cause to
be submitted, an FCC Form 603 notification of consummation (the “Consummation
Notice”) of the assignment of the FCC Licenses to SkyTel Spectrum on or after
the Effective Date, and (c) SkyTel Spectrum agrees to submit, or cause to be
submitted, the Consummation Notice as soon as possible on or after the Effective
Date. Notwithstanding anything to the contrary contained herein, nothing in this
Agreement releases Bell from its obligation under Section 4 of the Working
Capital Settlement Agreement with respect to the Tax Assessment (as defined in
the Working Capital Settlement Agreement). Any downward adjustment to the
Working Capital Note shall constitute a reduction of the purchase price under
the Asset Purchase Agreement.

 

2



--------------------------------------------------------------------------------



 



2. Deferred Note. Bell hereby agrees to accept, in full satisfaction of the
Deferred Note, the amount of $1,350,000 (the “Deferred Note Payment”). The
Deferred Note Payment shall be paid to Bell as follows:
(a) an initial payment of $250,000 shall be paid to Bell in immediately
available funds by wire transfer on the Effective Date (the “Initial Deferred
Note Payment”); and
(b) the remaining balance of the Deferred Note Payment shall be paid in eleven
equal monthly installments of $100,000 beginning on June 1, 2009 and payable on
the first day of each succeeding month thereafter (or the first business day of
such month if the first day of any month is not a business day). The payments
under this subsection (b) shall be evidenced by a promissory note in
substantially the form attached hereto as Exhibit A to be issued by NA Wireless
and fully guaranteed by the Guarantors (as defined below) (the “New Deferred
Note”).
Upon receipt of the New Deferred Note, Bell shall mark the Deferred Note
“canceled” and shall return the original note to Velocita, provided, however,
that if the Guarantors fail to cause the New Deferred Note to be properly paid
as amounts become due, then the principle amount of the New Deferred Note shall
increase by $150,000, which additional amount shall become immediately due and
payable. Any downward adjustment to the Deferred Note shall constitute a
reduction of the purchase price under the Asset Purchase Agreement.
3. Distribution Agreement. Pursuant to the SkyTel Reorganization, the
Distribution Agreement was assigned to ST Messaging. In connection with the
SkyTel Reorganization, ST Messaging has requested the termination of the
Distribution Agreement. Bell Techlogix has agreed to terminate the Distribution
Agreement in exchange for a termination fee of $300,000 and payment for actual
services rendered through the termination date of the Distribution Agreement.
The termination fee shall be paid to Bell Techlogix in immediately available
funds in six equal monthly installments of $50,000 beginning on June 1, 2009 and
payable on the first day of each succeeding month thereafter (or the first
business day of such month if the first of the month is not a business day). In
addition, Bell Techlogix shall receive payment for actual services rendered
through the later of (i) May 31, 2009 or (ii) the date the activities performed
under the Distribution Agreement are taken over by ST Messaging. Such payment
shall be payable within thirty (30) days of receipt by ST Messaging of an
invoice for such services. The payments currently due and payable under the
Distribution Agreement for services performed from March 1, 2009 through
April 30, 2009 in the amount of $65,896 (the “Current Distribution Payments”)
shall be paid to Bell in immediately available funds on the Effective Date.
In connection with the termination of the Distribution Agreement and the
payments made under this Section 3, Bell Techlogix agrees that it shall transfer
(or shall cause to be transferred) ownership of the equipment from the
Indianapolis, Indiana fulfillment center listed on Exhibit B attached hereto and
made a part hereof to ST Messaging. Bell Techlogix shall ship such equipment (or
cause such equipment to be shipped) to ST Messaging in Lewisville, Texas (which
shipping costs shall be paid by ST Messaging) within 10 days of the date upon
which Bell ceases to provide services under the Distribution Agreement.

 

3



--------------------------------------------------------------------------------



 



4. FCC Legal Fees. Pursuant to Section 13(h) of the Spectrum Lease Agreement,
SkyTel Spectrum is responsible for reimbursing Bell for all reasonable out of
pocket costs and expenses, including reasonable legal fees, incurred by Bell in
connection with the fulfillment of its rights and obligations under the
agreement and the submission of any filings to, or interaction with, any
governmental authority. In connection with its rights under Section 13(h), Bell
has requested reimbursement for legal fees in the amount of $43,733 (the “Legal
Fees”). The Legal Fees shall be paid to Bell in immediately available funds in
three equal monthly installments beginning on June 1, 2009 and payable on the
first day of each succeeding month thereafter (or the first business day of such
month if the first of the month is not a business day).
5. Sublease. Pursuant to the SkyTel Reorganization, ST Messaging became the
subtenant under the Sublease. The parties acknowledge that Bell, as lessor, did
not provide its prior written consent to the assignment as required under
Section 20 of the Sublease. Notwithstanding anything to the contrary contained
in the Sublease, Bell hereby consents to the assignment and waives any notice
requirement and compliance with any other provision in the Sublease that the
parties did not properly abide by in connection with the SkyTel Reorganization,
provided, however, that Messaging Management shall fully guarantee ST
Messaging’s obligations under the Sublease (as set forth in Section 6). In
connection with the SkyTel Reorganization, ST Messaging has indicated to Bell
its intent to find a new tenant to take over the space it currently subleases
effective as of January 1, 2011. Bell hereby agrees to use its commercially
reasonable efforts to jointly market the space to possible new tenants, it being
understood that notwithstanding such efforts, ST Messaging shall remain liable
for all obligations under the Sublease until the earlier of (i) the end of the
initial term of the Sublease or (ii) a new tenant entering into a sublease for
the space at the same lease rate specified in the Sublease, provided, however,
if Bell is able to lease the space otherwise to be occupied by ST Messaging
pursuant to the Sublease at a lease rate that is lower than the rate specified
in the Sublease, then ST Messaging shall only be liable for the amount of such
shortfall to the original lease rate.
6. Sublease Guarantee. In consideration of the assignment of the Sublease and
Bell entering into this Agreement, Messaging Management hereby, jointly and
severally with ST Messaging, absolutely and unconditionally guarantees to Bell
ST Messaging’s obligations under the Sublease. The guarantee under this
Section 6 shall be fully and completely discharged upon the satisfaction or
mutually agreed termination of ST Messaging’s obligations under Section 5 of
this Agreement.
7. Workers Compensation Claim. Bell acknowledges and confirms that it remains
liable to satisfy the workers’ compensation claims of former employees of the
SkyTel business transferred to Velocita, to the extent such claims arose prior
to the transfer of assets to Velocita pursuant to the Asset Purchase Agreement,
including the May 2008 claim by former employee Anthony Mariscal in the amount
of $5,269.78.

 

4



--------------------------------------------------------------------------------



 



8. Releases.
(a) Bell and Bell Techlogix, for themselves and all persons or entities claiming
by or through either of them, including, without limitation, any of their
respective current or former managers, members, officers, directors,
stockholders, successors, assigns, or any other person, firm or entity directly
or indirectly controlling, controlled by or affiliated with all or any of them
(collectively, the “Bell Group”), hereby releases and forever discharges
Velocita, United Wireless, NA Wireless, SkyTel Spectrum, United Spectrum, ST
Network, ST Messaging and Messaging Management and each of their respective
current or former managers, members, officers, directors, stockholders,
successors, assigns, or any other person, firm or entity directly or indirectly
controlling, controlled by or affiliated with all or any of them (collectively,
the “SkyTel Group”), from any and all losses, claims, damages, demands,
lawsuits, actions or causes of action, and/or liabilities (collectively, the
“Losses”) that any or all of the Bell Group now have, has had, or may hereafter
have against any member of the SkyTel Group, of whatever kind or description
whatsoever, whether arising out of tort, contract, common law, statute or
otherwise, in law or in equity, based on, arising out of, or in connection with
anything whatsoever done, omitted or suffered to be done contemporaneously with
or prior to this Agreement solely with respect to the matters set forth in this
Agreement. Notwithstanding the above, this release shall not (i) be deemed to be
a release of any of the Bell Group’s rights or obligations under this Agreement,
(ii) release the SkyTel Group’s obligations under the Asset Purchase Agreement
to properly assume the liabilities specified therein, or (iii) apply in the case
of fraud with respect to this Agreement or otherwise.
(b) Each member of the SkyTel Group, hereby releases and forever discharges each
member of the Bell Group, from any and all Losses that any or all of the SkyTel
Group now have, has had, or may hereafter have against any member of the Bell
Group, of whatever kind or description whatsoever, whether arising out of tort,
contract, common law, statute or otherwise, in law or in equity, based on,
arising out of, or in connection with anything whatsoever done, omitted or
suffered to be done contemporaneously with or prior to this Agreement solely
with respect to the matters set forth in this Agreement. Notwithstanding the
above, this release shall not (i) be deemed to be a release of any of the SkyTel
Group’s rights or obligations under this Agreement, (ii) release the Bell
Group’s obligations under the Asset Purchase Agreement to satisfy the retained
liabilities specified therein, or (iii) apply in the case of fraud with respect
to this Agreement or otherwise.
9. Representations. Each of the undersigned parties hereto hereby represents and
warrants that it is authorized to execute and deliver this Agreement and upon
its execution this Agreement will be a legally binding obligation of such party.
Furthermore, each of Velocita, United Wireless, SkyTel Spectrum and NA Wireless
represents and warrants that all of Andrew Fitton’s direct and indirect
interests in the former SkyTel business and Messaging Management are currently
held in the entities that are a party to this Agreement.
10. Covenant Not to Sue. Each of the parties hereby irrevocably covenants to
refrain from, directly or indirectly, asserting, commencing, instituting or
causing to be commenced, any proceeding of any kind against any other party
based upon any matter purported to be released by Section 7 of this Agreement.

 

5



--------------------------------------------------------------------------------



 



11. Defaults. Each of the sections of the settlement are an integral part of the
overall Agreement. If a member of the SkyTel Group defaults on its obligations
under this Agreement then the Bell Group shall not be compelled to perform on
its obligations under this Agreement. Likewise, if a member of the Bell Group
defaults on its obligations under this Agreement then the SkyTel Group shall not
be compelled to perform on its obligations under this Agreement.
12. Guarantee. Each of United Wireless, United Spectrum, ST Network, NA
Wireless, SkyTel Spectrum and Velocita (the “Guarantors”), jointly and
severally, hereby absolutely and unconditionally guarantees to Bell the payment
of any and all obligations owed by any member of the SkyTel Group under
Sections 1 through 4 of this Agreement; provided, that the guarantee by United
Spectrum shall be limited solely to the amount of proceeds received by it from
SkyTel Spectrum. This guarantee is a guarantee of payment and not of collection.
Such guarantee does not include a guarantee by the Guarantors of the performance
by any member of the SkyTel Group of any of the obligations of any member of the
SkyTel Group. Each of the Guarantors covenants that, other than to another
Guarantor, it shall not make any distribution or other payment except for
commercially reasonable services provided in the ordinary course to its members
or stockholders in their capacity as such (other than with respect to tax
distributions, solely to the extent that such members or stockholders of the
Guarantors incur a currently payable tax obligation with respect to their
interests in the Guarantors) until the payment obligations under Sections 1
through 4 of this Agreement have been satisfied in full. Upon payment in full of
the obligations under Section 1 through 4 of this Agreement, the guarantee and
restrictions under this Section 11 shall be fully and completely discharged and
of no further force and effect.
13. No Admission of Liability. The entering into of this Agreement shall not be
deemed to be an admission of liability on the part of any party hereto with
respect to the breach of any obligation under any other agreement between the
parties.
14. Notices. Any notice shall be deemed given when delivered to, or on the day
after being sent by a nationally recognized overnight courier service addressed
to, the person at the address listed below or to such other person and/or
address as may be designated from time to time in writing
To Bell Industries, Inc. or Bell Techlogix, Inc.:
c/o Bell Industries, Inc.
8888 Keystone Crossing, Suite 1700
Indianapolis, IN 46077
Attn: Kevin J. Thimjon, President and CFO
Fax: (317) 715-6816
With a copy to:
Newcastle Capital Management, L.P.
200 Crescent Court, Suite 1400
Dallas, TX 75201
Attn: General Counsel
Fax: (214) 661-7475

 

6



--------------------------------------------------------------------------------



 



To ST Messaging Services LLC, ST Network Services LLC or Messaging Management
Services, LLC:
c/o American Messaging Services, LLC
1720 Lakepointe Drive, Suite 100
Lewisville, TX 75057
Attn: J. Roy Pottle, Chairman & Chief Executive Officer
Fax: (972) 353-1912
With a copy to:
Ulmer & Berne LLP
1660 West 2nd Street, Suite 1100
Cleveland, OH 44113
Attn: Marie Kuban, Esq.
Fax: (216) 583-7435
To Velocita Wireless LLC, United Wireless Holdings Inc., SkyTel Spectrum LLC,
United Spectrum Management Services LLC or North American Wireless Holdings LLC:
70 Wood Avenue South
Iselin, New Jersey 08830
Attn: Legal Department
Fax: (732) 906-0250 (fax)
With a copy to:
Morrison & Foerster
1650 Tysons Blvd.
McLean, Virginia 22102
Attn: Greg Giammittorio, Esq.
Fax: (732) 760-7777
15. Further Assurances. The parties shall take such acts, and shall execute such
documents and instruments, as may be reasonably necessary to carry out the
purposes and intent of this Agreement.
16. Severability. If any provision hereof is construed to be invalid, illegal or
unenforceable, then the remaining provisions hereof shall not be affected
thereby and shall be enforceable without regard thereto.
17. Survival. The provisions of this Agreement shall survive the Effective Date.

 

7



--------------------------------------------------------------------------------



 



18. Construction. The drafting and negotiation of this Agreement have been
participated in by each of the parties and for all purposes this Agreement shall
be deemed to have been drafted jointly by each of the parties hereto.
19. Miscellaneous. This Agreement (i) shall be governed by and construed in
accordance with the laws of the State of New York; (ii) shall be binding on and
inure to the benefit of the parties and their respective successors and assigns;
(iii) may be executed in any number of counterparts, including transmission by
facsimile, each of which shall be regarded as an original and all of which shall
constitute one and the same instrument; (iv) may not be effectively amended,
changed, modified, altered or terminated without the prior written consent of
the parties hereto; and (v) constitutes the entire agreement between the parties
with regard to the matters set forth herein and supersedes all prior
understandings, discussions, agreements and writings, and expresses a full and
complete settlement of all disputes, claims and liabilities claims between and
among the parties with respect to the matters addressed herein. The Recitals are
an integral part hereof and are hereby incorporated by reference.
[Remainder of Page Left Intentionally Blank]

 

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first set forth above.

                      BELL INDUSTRIES, INC.       VELOCITA WIRELESS LLC    
 
                   
By:
  /s/ Kevin J. Thimjon
 
Name: Kevin J. Thimjon       By:   /s/ Andrew Fitton
 
Name: Andrew Fitton    
 
  Title: President & CFO           Title: CEO    
 
                    BELL TECHLOGIX, INC.       UNITED WIRELESS HOLDINGS INC.    
 
                   
By:
  /s/ Kevin J. Thimjon       By:   /s/ Andrew Fitton    
 
                   
 
  Name: Kevin J. Thimjon           Name: Andrew Fitton    
 
  Title: President & CFO           Title: CEO    
 
                                NORTH AMERICAN WIRELESS HOLDINGS LLC    
 
                   
 
          By:   /s/ Andrew Fitton    
 
                   
 
              Name: Andrew Fitton    
 
              Title: CEO    
 
                                SKYTEL SPECTRUM LLC    
 
                   
 
          By:   /s/ Andrew Fitton    
 
                   
 
              Name: Andrew Fitton    
 
              Title: CEO    
 
                                ST NETWORK SERVICES LLC    
 
                   
 
          By:   /s/ J. Roy Pottle    
 
                   
 
              Name: J. Roy Pottle    
 
              Title: Authorized Agent    
 
                                UNITED SPECTRUM MANAGEMENT SERVICES LLC    
 
                   
 
          By:   /s/ Andrew Fitton    
 
                   
 
              Name: Andrew Fitton    
 
              Title: CEO    
 
                                ST MESSAGING SERVICES LLC    
 
                   
 
          By:   /s/ J. Roy Pottle    
 
                   
 
              Name: J. Roy Pottle    
 
              Title: Authorized Agent    

 

 



--------------------------------------------------------------------------------



 



            MESSAGING MANAGEMENT SERVICES LLC
      By:   /s/ J. Roy Pottle         Name:   J. Roy Pottle        Title:  
Manager     

[Signature Page (cont) for Settlement Agreement]

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of New Deferred Note
See attached.

 

 



--------------------------------------------------------------------------------



 



PROMISSORY NOTE

      $1,100,000.00   May 12, 2009

FOR VALUE RECEIVED, the undersigned, NORTH AMERICAN WIRELESS LLC, a Delaware
limited liability company (“Borrower”), HEREBY PROMISES TO PAY to the order of
BELL INDUSTRIES, INC., a California corporation (“Holder”), at Holder’s offices
at 8888 Keystone Crossing, Indianapolis, Indiana, or at such other place as may
be designated by Holder, the principal amount of One Million One Hundred
Thousand Dollars ($1,100,000.00) (the “Principal Amount”) with interest thereon
until the Principal Amount is paid in full, whether by acceleration or
otherwise, at the lowest applicable federal rate under the Internal Revenue Code
of 1986, as amended, so as to avoid imputation of interest (the “Applicable
Rate”) in accordance with the terms hereof. This Promissory Note (this “Note”)
is being delivered in connection with that certain Settlement Agreement and
Mutual Release between Holder, Borrower and certain other parties dated as of
May 12, 2009, as the same may be amended, restated or modified from time to time
(the “Settlement Agreement”). Capitalized terms not defined herein shall have
the meanings ascribed to them in the Settlement Agreement.
1. The Principal Amount shall be paid in eleven (11) monthly installments of
$100,000 beginning on June 1, 2009 and payable on the first day of each
succeeding month thereafter. Accrued unpaid interest shall be paid with each
such principal payment. All unpaid principal and unpaid accrued interest shall
be due in full and paid on or before April 1, 2010 (the “Maturity Date”), unless
otherwise accelerated in accordance with the terms hereof. All payments under
this Note shall be in immediately available United States funds, without setoff
or counterclaim. If any payment under this Note shall be payable on a day other
than a business day such payment shall be extended to the next succeeding
business day. This Note may be prepaid in full or in part at any time without
penalty or premium.
2. Upon and after the occurrence of an Event of Default (as such term is defined
below) (and only while such Event of Default continues) Holder may, at its
election, and upon written notice to the Borrower, do any one or more of the
following: (1) declare all obligations under this Note immediately due and
payable; and (2) exercise any one or more of the rights and remedies granted to
Holder by the Settlement Agreement or applicable law. Upon an Event of Default,
the Principal Amount shall be increased by $150,000 (the “Additional Amount”),
which Additional Amount shall be immediately due and payable by Borrower upon
Holder’s written notice to Borrower that such amount is due.
3. The payment obligations of Borrower under this Note are guaranteed by the
Guarantors, as more fully set forth in the Settlement Agreement.
4. Borrower waives presentment, demand, protest, notice of dishonor, notice of
demand or intent to demand, notice of acceleration or intent to accelerate, and
all other notices and agrees that no extension or indulgence of Borrower or
release, substitution or nonenforcement of any security, or release or
substitution of Borrower, whether with or without notice, shall affect the
obligations of Borrower.

 

 



--------------------------------------------------------------------------------



 



5. Representations and Warranties. Borrower represents and warrants to Holder
that:
(a) Borrower is duly organized, validly existing and in good standing under the
law of the State of Delaware and has all requisite power and authority to
execute, deliver and perform its obligations under this Note.
(b) The execution, delivery and performance by Borrower of this Note has been
duly authorized by all necessary action of Borrower, and this Note constitutes
the legal, valid and binding obligations of Borrower, enforceable against
Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).
(c) No consent, approval, permit, authorization of, or filing or declaration
with, any governmental authority or agency, or approval or consent of any other
person, is required for the due execution, delivery or performance by Borrower
of this Note, except for such consents, approvals, permits, authorizations,
filings or declarations, the failure of which to obtain would not have
materially adversely affect Borrower’s ability to execute, deliver or perform
this Note.
6. Event of Default. Any of the following events which shall occur and be
continuing shall constitute an “Event of Default”:
(a) Payments under this Note are not made within five (5) business days of the
date such payments are due.
(b) Borrower shall have breached any representation, warranty, covenant or
undertaking contained in this Note and such breach is not cured within ten (10)
business days after Holder’s written notice to Borrower of the occurrence of
such breach.
(c) Borrower shall have breached any representation, warranty, covenant or
undertaking contained in (i) the Settlement Agreement, (ii) that certain Payment
Agreement between Holder, Borrower, Messaging Management Services, LLC, ST
Messaging Services LLC and SkyTel Spectrum LLC dated as of May 12, 2009, or
(iii) that certain Payment Agreement between Holder and American Messaging
Services, LLC, dated as of May 12, 2009, and such breach is not cured within
ten (10) business days after Holder’s written notice to Borrower of the
occurrence of such breach.
(d) Borrower shall have commenced any bankruptcy, reorganization, arrangement,
adjustment or debt, relief of debtors, dissolution, insolvency, receivership or
liquidation or similar proceeding of any jurisdiction relating to Borrower.
7. Except as otherwise provided herein, Borrower agrees to reimburse the holder
or owner of this Note for any and all reasonable costs and expenses (including,
without limitation, reasonable attorney fees) incurred in collecting on this
Note.

 

- 2 -



--------------------------------------------------------------------------------



 



8. Any notices or other communications required or permitted to be given or made
pursuant to this Note shall be made in accordance with the notice provisions set
forth in the Settlement Agreement.
9. This Note may not be waived, changed, modified or discharged, except by an
agreement in writing signed by the party against whom the enforcement of waiver,
change, modification or discharge is sought.
10. Each provision of this Note shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Note
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note. Whenever in this Note reference is made to Holder or Borrower, such
reference shall be deemed to include, as applicable, a reference to their
respective successors and assigns; provided, however, that no assignment of this
Note or of any rights or obligations hereunder may be made by Borrower, directly
or indirectly (by operation of law or otherwise), without the prior written
consent of the Holder and any attempted assignment without the required consents
shall be void. No assignment of any obligations hereunder shall relieve the
Borrower of any such obligations. The Holder may assign this Note and any of the
rights and obligations hereunder. The provisions of this Note shall be binding
upon Borrower and its successors and assigns and shall inure to the benefit of
Holder and its successors and assigns. Borrower’s successors and assigns shall
include, without limitation, a receiver, trustee or debtor in possession of or
for Borrower.
11. Neither a failure nor a delay on the part of Holder in exercising any right,
power or privilege under this Note shall operate as a waiver thereof, nor shall
a single or partial exercise thereof preclude any other or further exercise of
any right, power or privilege. The rights, remedies and benefits of Holder
herein expressly specified are cumulative and not exclusive of any other rights,
remedies or benefits which Holder may have under this Note at law, in equity, by
statute or otherwise.
12. This Note shall be interpreted and the rights and liabilities of the parties
hereto determined in accordance with the internal laws and decisions of the
State of New York without regard to conflict of law principles. EACH OF HOLDER
AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS LOCATED IN NEW YORK CITY, NEW YORK WITH RESPECT TO ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
NOTE AND HEREBY WAIVES ANY OBJECTION TO SUCH FORUM BASED ON FORUM
NON-CONVENIENS. IN ADDITION, TO THE EXTENT PERMITTED BY APPLICABLE LAW, HOLDER
AND BORROWER HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING WHICH
PERTAINS DIRECTLY OR INDIRECTLY TO THIS NOTE.
13. Upon payment in full of the entire Principal Amount of this Note, together
with all interest which is accrued and unpaid with respect thereto, the
obligations under this Note shall be deemed as having been fully and completely
satisfied, the obligations of the Guarantors shall automatically terminate and
be released and this Note shall be cancelled.

 

- 3 -



--------------------------------------------------------------------------------



 



14. Borrower agrees to do such further acts and things, and to execute and
deliver such additional conveyances, assignments, agreements and instruments, as
Holder may at any time reasonably request in connection with the administration
and enforcement of this Note or any part thereof or in order to better assure
and confirm unto Holder its rights and remedies hereunder.

            “BORROWER”

NORTH AMERICAN WIRELESS LLC,
a Delaware limited liability company
      By:   /s/ Andrew Fitton         Name:   Andrew Fitton        Title:   CEO 
 

[Signature Page to Promissory Note]

 

- 4 -